                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

DARRELL K. WILLIAMS, ADC #092508                                                   PLAINTIFF

v.                               Case No. 5:19-cv-00257-KGB

WENDY KELLEY, Director, ADC, et al.                                             DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Darrell K. Williams’ complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 27th day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
